In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-571 CR

____________________


GREGORY TOM HOLLAND, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 07-00306




MEMORANDUM TO CLERK
 You are directed to make the following correction in the opinion dated December 19,
2007:  On page 1, in the style of the case, change the trial cause number "95600" to "07-00306."
	You will give notice of the correction of the original opinion by sending a copy of
corrected page 1, accompanied by this memorandum, to all interested parties who received
a copy of the original opinion.
	Entered this the 11th day of January, 2008.
								PER CURIAM
In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-571 CR

____________________


GREGORY TOM HOLLAND, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 07-00306




MEMORANDUM OPINION
 On October 22, 2007, the trial court sentenced Gregory Tom Holland on a conviction
for felony theft with sequenced prior felony convictions. Holland filed a notice of appeal on
November 6, 2007.  The trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case and the defendant has no right of
appeal, and that the defendant waived his right to appeal.  See Tex. R. App. P. 25.2(a)(2). 
The district clerk has provided the trial court's certification to the Court of Appeals.
	On November 16, 2007, we notified the parties that we would dismiss the appeal 
unless the trial court filed an amended certification within thirty days of the date of the notice
and made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice


Opinion Delivered December 19, 2007
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.